301 S.W.3d 541 (2009)
STATE of Missouri, Respondent,
v.
David E. GROSS, Appellant.
No. WD 70967.
Missouri Court of Appeals, Western District.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
David A. Baird, for Respondent.
Bruce B. Brown, for Appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and CINDY MARTIN, Judge.

ORDER
PER CURIAM:
David Gross appeals the judgment of the trial court making a bond forfeiture absolute and denying his Rule 74.06 motion to set aside. He claims that (1) prosecutor did not file a writ of scire facias or a motion for bond forfeiture, and (2) he did not receive notice of the hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).